Citation Nr: 1040316	
Decision Date: 10/27/10    Archive Date: 11/01/10	

DOCKET NO.  08-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric and/or neuropsychiatric disorder, to include bipolar 
disorder, cognitive disorder, and post concussion syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his brother





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 22, 1971 to March 
21, 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of November 2006 and January 20007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a rating decision of September 1995, the RO denied entitlement 
to service connection for a bipolar disorder.  In a subsequent 
rating decision of February 1999, the RO denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, a cognitive disorder, and post 
concussive syndrome.  The Veteran voiced no disagreement with 
either of those decisions, both of which have now become final.

Since the time of the February 1999 rating decision, the Veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence both new and material, but 
continued its denial of service connection for the disability at 
issue.  The current appeal ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.




REMAND

At the time of a VA outpatient neuropsychology consultation in 
late June 2006, the Veteran indicated that he was "currently in 
the process of applying for SSD (Social Security Disability)" 
benefits.  Moreover, during the course of subsequent VA 
outpatient neuropsychological treatment the following day, it was 
noted that the Veteran had requested a copy of his psychiatric 
examination report, inasmuch as he had "an upcoming SSD 
evaluation."  Significantly, at the time of a recent VA 
psychiatric examination in August 2008, the Veteran indicated 
that he was now "on Social Security disability."

A review of the evidence of record discloses that the Veteran's 
claims folder does not at this time contain a copy of the 
determination granting Social Security disability benefits, or of 
the clinical records considered in reaching that determination.  
Nor does the record reflect that VA has sought to obtain those 
records.

The Board notes that, where (as in this case) VA has actual 
notice that the appellant is receiving disability benefits from 
the Social Security Administration, and such information is 
arguably relevant, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social 
Security Administration with a request that 
they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
August 2008, the date of the most recent VA 
examination of record, should then be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The RO/AMC should then readjudicate the 
Veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen the Veteran's 
previously-denied claim for service 
connection for an acquired psychiatric 
and/or neuropsychiatric disorder, to 
include bipolar disorder, cognitive 
disorder, and post concussion syndrome.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in March 
2009.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



